DETAILED ACTION

Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species I -- drawn to an integrated assembly, comprising: the portion of the WORDLINE DRIVER circuitry within each group including a first segment along one of the patches of the group, and including a second segment along an adjacent patch of the group, with the first and second segments being offset from one another along both the row direction and the column direction, as suggested in Fig. 8 of applicant as one embodiment, to which suggested claims 1-19 are drawn.

Species II -- drawn to an integrated assembly, comprising: each of the banks being subdivided amongst a series of sections, with the sections being arranged in section rows which extend along the row direction; each of the banks comprising more than one of the section rows; each of the sections comprising a series of patches, with the patches including INPUT/OUTPUT circuitry; and wherein the patches are arranged in groups, with the groups sharing portions of the WORDLINE DRIVER circuitry, as shows in Fig. 6 of applicant as another embodiment, to which suggested claims 20-31 are drawn.

Species III -- drawn to an integrated assembly comprising: a grayscale voltage generation circuit block which generates a grayscale voltage, at least one data driver block for driving data lines, the logic circuit block and the grayscale voltage generation circuit block being adjacently disposed along the first generation, a buffer circuit, and a global line from the logic pad to the buffer circuit being provided over the second interface region along the first direction, as suggested in paragraph 0091 of applicant's specification as another embodiment, to which suggested claims 32-42 are drawn.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, no claims are generic.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under  35 U.S.C.103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANTHAN TRAN/           Primary Examiner, Art Unit 2825